In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-774V
                                      Filed: June 15, 2018
                                         UNPUBLISHED


    AMY NMN HAYES, as Natural
    Guardian and Legal Representative of
    ATA, a minor,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Rotavirus Vaccine;
                                                             Intussusception
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On June 12, 2017, petitioner filed a petition for compensation on behalf of ATA, a
minor, under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10,
et seq.,2 (the “Vaccine Act”). Petitioner alleges that as a result of receiving a rotavirus
vaccination on September 17, 2014, ATA suffered from an intussusception two days
after receipt of said vaccination.. Petition at 9. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 20, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1. Specifically, respondent states that “[p]etitioner is entitled to a presumption of
causation because ATA’s intussusception first manifested within one to twenty-one days
of his receipt of his first rotavirus vaccine, and there is not a preponderance of evidence
that his condition is due to a factor unrelated to his rotavirus.” Id. at 3. Respondent
further agrees that “based on the record as it now stands, petitioner has satisfied all
legal prerequisites for compensation under the Vaccine Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2